                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________
                                             :
AUBREY KING,                                :    CIVIL ACTION
                                             :
                  Plaintiff,                 :
                                            :
            v.                               :   NO. 18-5193
                                            :
INTEGER/MEDPLAST,                            :
                                             :
                  Defendant.                :
____________________________________________:


                                           ORDER


       AND NOW, this 28th day of October, 2019, upon consideration of Defendant’s Partial

Motion to Dismiss (Doc. Nos. 13, 14) and Plaintiff’s Response (Doc. No. 16), it is hereby

ORDERED that the Motion is GRANTED IN PART and DENIED IN PART as follows:

       1. The Motion to Dismiss Counts Three and Six of the Amended Complaint is

           GRANTED and these causes of action are DISMISSED.

       2. The Motion to Dismiss Count Four of the Amended Complaint is DENIED.

       3. The Motion to Dismiss Count Eight of the Amended Complaint is DENIED.

       4. Defendant shall file an Answer to the Amended Complaint within twenty (20) days

           from the date of this Order.

                                                    BY THE COURT:

                                                    /s/ Mitchell S. Goldberg
                                                    _______________________________
                                                    MITCHELL S. GOLDBERG,        J.
